 THE LUTHERAN HOMEThe Lutheran Home of Kendallville, Indiana, a Divi-sion of Lutheran Homes, Inc. and United Foodand Commercial Workers Union, Local 10R.Case 25-CA-13013September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn February 2, 1982, Administrative Law JudgeBernard Ries issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herein and toadopt his recommended Order, as modified.The Administrative Law Judge found that thenew job classification of "supervisor-nursing,"which Respondent established in November 1980 atthe Kendallville home, was a Section 2(11) supervi-sory position. ' In creating that new job classifica-tion at Kendallville, Respondent did not even at-tempt to bargain with the Union and acted unilat-erally, thus violating Section 8(a)(5) of the Act, asthe Administrative Law Judge found.2The Admin-I No exceptions were filed to this finding. In addition, no exceptionswere filed to the Administrative Law Judge's finding that Respondentdid not violate Sec. 8(a)(1) of the Act by issuing a written warning noticeto Becky Egly on February 9, 1981.We also note, with regard to the Administrative Law Judge's discus-sion (lf Respondent's no-solicitation rule, that under TR. W Bearings Divi-sion, A Division of TR. W.. Inc., 257 NLRB 442 (1981), the phrase "duringworking time" in a no-solicitation rule is presumptively invaldi. ChairmanVan de Water does not endorse the holding in TR. W and subscribes tothe standard announced in Essex Internarional. Inc., 211 NLRB 749(1974) See his dissenting opinion in Intermedics, Inc., 262 NLRB 1407(1982).2 Our dissenting colleague fails to recognize that when an employerpromotes employees out of the unit into supervisory positions, the Boarddraws a sharp distinction based on whether the bargaining unit therebysuffers a significant loss of work Where an employer wishes to select aunit employee to be a supervisor, and the unit will not lose that employ-ee's work, the Board does not find that the employer has a duty to bar-gain over the selection. KONO-TV-Mission Telecasting Corporation, 163NLRB 1005, 1008 (1967). However, where an employer wishes to createa new supervisory position and the several unit employees whom the em-ployer wishes to place in the new supervisory jobs will continue to per-form duties which they had performed as unit employees, the unit will-as here--suffer an abolition of jobs. That loss of work is a change in theterms or conditions of employment which under Sec. 8(d) of the Act theemployer is obligated to bargain over with the union. Respondent's fail-ure here to bargain over that change thus violates Sec. 8(a)(5). CentralCartage, Inc, 236 NLRB 1232, 1258 (1978); Kendall College, 228 NLRB264 NLRB No. 74istrative Law Judge also concluded that Respond-ent's creation of the supervisor-nursing positionwas motivated by antiunion reasons, and thereforeviolated Section 8(a)(3). We find merit in Respond-ent's exception to the finding of an 8(a)(3) viola-tion. 3The relevant facts, which are set out in detail inthe Administrative Law Judge's Decision, are asfollows: Lutheran Homes, Inc., operates two resi-dential and nursing home facilities-one in FortWayne, Indiana, and one in Kendallville, Indiana.The Fort Wayne facility, opened in 1965, has ap-proximately 310 beds; the Kendallville facility,started in 1932, has approximately 92 beds. The su-pervisory structure at the two facilities differeduntil 1980. The Fort Wayne facility's top manage-ment official is the administrator, who reports tothe executive director of Lutheran Homes, Inc.Under the administrator is the director of nursingof the Fort Wayne home, then the assistant direc-tor of nursing of the Fort Wayne home, and thenthe position of supervisor-nursing. All of the li-censed practical nurses (LPNs) at the Fort Waynehome are in the supervisor-nursing position. Re-sponsibilities of persons in the supervisor-nursingposition include setting up and distributing medica-tions, ordering drugs, working with aides, keepingup to date on the physical exams, doctor visits, andoverall patient care plans, ensuring that their staffof aides complete their duties, and making patientassignments for the aides. The supervisor-nursingposition has been in effect at Fort Wayne sinceprior to 1977. At the Kendallville facility, the topmanagement official is also the administrator, whoreports to the executive director of LutheranHomes, Inc. Under the administrator is the directorof nursing and the assistant director of nursing.However, prior to 1980, Kendallville had no super-visor-nursing position or other such low-level su-pervisory job classification. Instead, as the Admin-istrative Law Judge found, the approximately 251083, 1088 (1977); Tesoro Petroleum Corporation, 192 NLRB 354, 359(1971).I We do not find merit in Respondent's exception that the complaintdid not allege that Respondent's establishment of the supervisor-nursingposition violated Sec. 8(a)(3), and that this issue was not fairly tried. Thecomplaint alleged, inter alia, that Respondent "promoted and granted awage increase" to four LPNs on November 16, 1980, and "conditionedthe granting of the. ..promotion and wage increase" upon the LPNs'abandoning the Union as their bargaining representative in violation ofSec. 8(aX3). At the hearing, Respondent called as a witness ExecutiveDirector Fred Nieno, who testified as to how and why the new supervi-sory position was established At the close of the hearing, the Adminis-trative Law Judge noted that the issue of whether Respondent had cre-ated the new position in order to weaken the Union was a viable one.Under these circumstances, we find that the theory upon which the Ad-ministrative Law Judge found an 8(a)(3) violation was alleged in thecomplaint, and that the issue was fully litigated at the hearing We thusconclude that Respondent was given fair notice and opportunity todefend the 8(aX3) argument.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnurses' aides and 7 LPNs had only the director andassistant director of nursing to supervise them.Usually, neither the director of nursing nor the as-sistant director of nursing was present at the homeat night or during the weekends. There had beenthree-directors of nursing at the home in the 1-1/2years prior to November 1980.Fred Nieno, executive director of LutheranHomes, Inc., since approximately 1976, firstthought about revising the Kendallville home's su-pervisory system in 1977 while teaching a courseon supervision at a local college. He did not act atthat time, noting in his testimony that his reasonsfor not establishing a supervisor-nursing position atthe Kendallville facility prior to 1980 were foot-dragging, his perception that things were runningsmoothly at Kendallville, and the longstanding gen-eral feeling on the part of the Kendallville staffthat the Kendallville operation-which was theparent facility-should not need to do everythingexactly like the Fort Wayne home.In 1979 Nieno again taught a course on supervi-sion and this further emphasized to him that therewere gaps in the Kendallville chain of command.He subsequently reviewed the most recent officialjob description of the supervisor-nursing position atthe Fort Wayne home, which had been prepared in1977, and discussed in detail with the Fort Waynedirector of nursing the supervisor-nursing position.Nieno then prepared, on December 10, 1979, a newjob description of the supervisor-nursing position,which was the same as the existing (1977) job de-scription except on two points: the 1979 descriptionadded details to the 1977 description's generalstatement that one of the responsibilities of aperson in the supervisor-nursing position was tomake patient assignments for the aide staff; and the1979 description added the Kendallville home ashaving the supervisor-nursing position. Nieno laterasked Kendallville Administrator Paul Dobler toask informally the LPNs at Kendallville how theywould feel about becoming supervisor-nurses atKendallville. In the summer of 1980, Dobler askedthe LPNs individually if they would be interestedin becoming supervisors, were management tocreate a new supervisory position. Dobler did nothave a job description to show them at that time,so he was unable to specify what additional dutieswould be entailed or whether additional pay wouldbe involved. Virtually all the LPNs gave negativeresponses.By the fall of 1980, Nieno had concluded thatthe supervisor-nursing position which existed at theFort Wayne facility should be implemented at theKendallville home. As he explained this decision,"the second time and even the third time that Ieven went through the textbook, which does a lotbetter job of explaining what management is allabout than you normally think about while yoe:are, you know, involved in the daily job manage-ment. It had driven home to me the idea that thefirst-line supervisor really was the key to a good orpoor operation." On October 22, 1980, Nieno pre-pared a final supervisor-nursing job description forthe Kendallville home.4The duties and responsibil-ities of the supervisor-nursing position were furtherspecified in this final version and a pay increase of30 cents per hour was set for the position. Nienodecided to established the new position at Kendall-ville as of November and to do so by offering toall the LPNs at one group meeting the opportunityindividually to take, or not take, the new position.At a November 5 meeting of the LPNs,5Direc-tor of Nursing Linda Burkett announced that theposition of supervisor-nursing was being establishedat Kendallville. Burkett read to them the October22 supervisor-nursing job description, and ex-plained that each LPN was free to accept the newposition with its new duties and higher pay, thatthose who accepted the position would no longerbe members of the bargaining unit, and that eachwas absolutely free to reject the promotion if theyso desired. Four of the seven LPNs agreed to takethe new position, which became effective Novem-ber 16. On November 17, Marie Kent was hired asan LPN and subsequently was offered, and accept-ed, the position effective December 9. On June 7,1981, one of the three LPNs who had originallydecided against taking the position accepted theposition.The Administrative Law Judge concluded thatthe creation of the new position was "directly re-lated" to the July 1979 certification of the Unionand was not "inspired by anything other than thetroublesome appearance of the Union at Kendall-ville." In particular, the Administrative Law Judgefound that Respondent's establishment of the super-visor-nursing position was motivated by two an-4 The director of nursing at the Fort Wasne home objected to certainorf the details in this job description Nienot and thiat dirccll- agreed thathe 1977 job description would continue to apply at the Fort WayneHome until that director's objections were mollified As of the hearingdate, the 1977 job description was still in effect at the Fort Wayne homeTherefore, while both homes had the position of supervisor-nursing fromNovember 1980 on, the official job description of that positiln differedsomewhat between the two homes.5 Also present at the meeting were Shirley Pohlnik and a geriatric tech-nician. Shirley Polinik was one of three registered nurses working at theKendallville home; the other two--the director of nursing and the asslsl-ant director of nursing--were supervisors. Polinik was not Neither Polinik nor the geriatric technician was a member of the bargaining unitwhich was comprised of service and maintenance employees. Includingall licensed practical nurses. Both Polinik and the geriatric technicianwere offered the new supervisor-nursing position; Polinik took the posi-tion, and the record is silent on whether the geriatric technician became asupervisor-nurse.526 THE LUTHERAN HOMEtiunion reasons: to sap the Union's strength by de-creasing the number of employees in the unit, andto remove the LPNs from union representation andthereby make them more amenable to Respondent'sauthority in the event of a strike. We find the evi-dence in the record insufficient to prove an antiun-ion motivation on the part of Respondent.There is very little support in the record for theinference drawn by the Administrative Law Judgethat Respondent created the position in order todecrease the number of employees in, and strengthof, the unit. Two facts persuasively suggest the op-posite. First, only 4 persons in a bargaining unit ofsome 57 employees left the unit. Second, all ofthose persons who left the unit did so pursuant toan offer-made to 7 of the 57 unit members-toaccept or not to accept the new supervisory posi-tion. If Respondent's real motive was to decreasethe unit's strength, it would be somewhat hard-pressed to implement a less effective strategy toremove members of the bargaining unit. Further,when Marie Kent was hired as an LPN on Novem-ber 17, Respondent did not place her in the super-visor-nursing position, as could be expected if itsreal motive was to diminish the unit's strength. Re-spondent soon thereafter offered her-but did notrequire her to take-a promotion to supervisor-nursing. In light of this clear evidence of lack ofinterest in eroding the bargaining unit, the Admin-istrative Law Judge points to the testimony ofKendallville Nursing Director Burkett, who testi-fied, with corroboration by Kendallville Adminis-trator Dobler, that Dobler once orally noted thatthe probable acceptance in the near future of thesupervisor-nursing position by one of the LPNswould result "in one less Union member." In ourview, this demonstrates at most that Dobler wasfully aware that employees who accepted the su-pervisor position were thereby removed from thebargaining unit. The Administrative Law Judgealso points to LPN Linda Howdyshell's testimonythat on two occasions she told Nursing DirectorBurkett that the reason for establishing the new po-sition was just to get the LPNs out of the Union.According to Howdyshell, Burkett on both occa-sions agreed, but added that as far as she was con-cerned the new position was established to help re-lieve her and the assistant nursing director of someof their duties, In our view, this testimony falls farshort of persuasive evidence that, in instituting anoptional program of promotion out of the bargain-mng unit of up to 7 of the 57 bargaining unit em-ployees, Respondent sought to sap the Union'sstrength.There is simply no support in the record for theinference drawn by the Administrative Law Judgethat Respondent created the position in order toremove LPNs from union representation and there-by make them more amenable to Respondent's au-thority in the event of a strike. No witness calledby the General Counsel or by Respondent evenhinted that this was a consideration on the part ofRespondent. Indeed, the parties had just signed, inJanuary 1980, their first collective-bargainingagreement, without a strike.The Administrative Law Judge also relied onthree pieces of evidence as demonstrating a generalantiunion motivation by Respondent: the timing ofthe creation of the new position, the apparentlyhaphazard implementation of the new position, andRespondent's executive director's less than categor-ial denial of antiunion motivation. As to timing, itis far from obvious that the creation of a new su-pervisory position almost 1-1/2 years after the cer-tification of the Union, and 10 months after thesigning of a contract, is a direct response to theadvent of the Union. As to the apparently haphaz-ard implementation of the new position, in that notall of the LPNs were required to become supervi-sors, it is sufficient to repeat that "Respondent isentitled to make its own decisions as to how best tosupervise its operations." Hydro Conduit Corpora-tion, 254 NLRB 433, 441 (1981). Moreover, the factthat Respondent did not require the LPNs tobecome supervisors significantly undermines theAdministrative Law Judge's finding that Respond-ent's action was motivated in part by a desire toweaken the bargaining unit's number and strength.As to the Administrative Law Judge's reading ofRespondent executive director's testimony, thequestion which Executive Director Nieno wasasked at the hearing was whether the Union's certi-fication had been a motivation for his December1979 revision of the supervisor-nursing job descrip-tion. Nieno responded that "I do not believe thatthe Union situation had any impact on preparingthose descriptions." Nieno was not asked whetherthe decision to establish the supervisor-nursing po-sition was due in part to the certification of theUnion. Unlike the Administrative Law Judge, wedo not find Nieno's testimony to be "less than acertain denial" that antiunion reasons motivatedRespondent's creation of the new position.At one point in his Decision, the AdministrativeLaw Judge indicated that proof of an antiunionmotive was unnecessary, applying N.L.R.B. v. ErieResistor Cotp.. 373 U.S. 221, 229 (1963), to thepresent case. We find application of the Erie Resis-tor doctrine to be inappropriate here: offering, on anoncoercive basis, supervisory positions to 7 of the57 bargaining unit employees, at a time when nostrike had occurred, was occurring, or appeared527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimminent, is not "inherently discriminatory" con-duct.In short, we find that the General Counsel hasfailed to establish that one of the reasons that Re-spondent created the supervisor-nursing position atthe Kendallville home was to weaken the Union,reduce the Union's effectiveness in the event of astrike, or otherwise unlawfully affect the Union.We shall therefore dismiss the 8(a)(3) allegation ofthe complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below,6and hereby orders that the Respond-ent, the Lutheran Home of Kendallville, Indiana, ADivision of Lutheran Homes, Inc., Kendallville, In-diana, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Delete paragraph l(a) and reletter the subse-quent paragraphs accordingly:2. Substitute the following for paragraph 2(a):"(a) Rescind the position of "supervisor-nursing"established in November 1980, and accord recogni-tion to the Union as the collective-bargaining rep-resentative of the former occupants of that positionwho were in the bargaining unit."3. Substitute the following for paragraph 2(b):"(b) Upon request, bargain collectively with theUnion as the exclusive representative of employeesin the above-described unit with respect to wages,hours, and other terms and conditions of employ-ment."4. Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN VAN DE WATER, concurring in partand dissenting in part:I agree that, in the absence of a valid no-solicita-tion rule,7Respondent's warning to union stewardSparkman violated Section 8(a)(1) of the Act, be-g In par. 2(a) of his recommended Order, the Administrative LawJudge required Respondent to accord recognition to the Union as thecollective-bargaining representative "of the former occupants of [the su-pervisor-nursing] position." As noted in fn. 5, supra, a nonbargaining unitperson (registered nurse Polinik) became a supervisor-nurse when Re-spondent established the new position. We shall modify the recommend-ed Order, and conform the notice accordingly, to limit Respondent's rec-ognition and bargaining obligation to only those persons who were mem-bers of the collective-bargaining unit prior to establishment of the newposition.I I subscribe to the standard announced in Essex International. Inc., 211NLRB 749 (1974), for determining the validity of no-solicitation, no-dis-tribution rules. See the dissenting opinion in Intermedics. Inc., 262 NLRB1407 (1982).cause Respondent failed to show that her conductimpaired production.I further agree with my colleagues that Respond-ent did not create the new job classification, "su-pervisor-nursing," in November 1980 and promoteseven LPNs from the bargaining unit for discrimi-natory reasons, and therefore did not violate Sec-tion 8(a)(3) and (1) of the Act thereby.However, unlike the majority, I would dismissthe allegation that Respondent violated Section8(a)(5) and (1) by establishing the new classificationand promoting the LPNs into it without notifyingor bargaining with the Union about the change. Inso doing, I would overrule Kendall College, 228NLRB 1083, 1088 (1977), and like cases, holdingthat, "where an employer promotes bargaining unitemployees to supervisory positions, with a conse-quent abolition of bargaining unit jobs, the duty tobargain arises."There is no dispute between my colleagues andmyself that Respondent instituted these positionsand promoted persons into them for legitimate,nondiscriminatory reasons, as fully set out in themajority opinion.8That being the case, Respond-ent, in my view, must have a free hand in decidingupon its supervisory complement. The fact that thesupervisors here also perform bargaining unit workdoes not alter their supervisory status. Thus, whilebargaining unit work may be somewhat diminishedby the establishment of the supervisory classifica-tions, I am persuaded that the balance must bestruck against infringing upon an employer's rightto create supervisory positions for legitimate rea-sons. I agree with my colleagues' quotation fromHydro Conduit Corporation, 254 NLRB 433, 441(1981), that an employer is "entitled to make itsown decisions as to how best to supervise its oper-ations."s Prior to the creation of the seven supervisory positions, the directorof nursing and the assistant director of nursing supervised some 25 nursesaides and 7 LPNs, and were not present at the facility at night or onweekends.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions.the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.528 THE LUTHERAN HOMEWE WILL NOT refuse to bargain collectivelywith United Food and Commercial WorkersUnion, Local 10R, as the representative of ouremployees in the appropriate unit described asfollows:All full-time and regular part-time serviceand maintenance employees, including allnonprofessional charge persons and all li-censed practical nurses employed by theEmployer at the Kendallville facility, ex-cluding office clerical employees, profession-al employees, guards, and supervisors as de-fined in the Act.WE WILL NOT discipline employees for en-gaging in activities protected by Section 7 ofthe Act, and WE WILL rescind the writtenwarning given to Lillian Sparkman on August15, 1980, and remove all evidence thereof fromour files.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the National LaborRelations Act.WE WILL, upon request, bargain with theUnion as the exclusive representative of allemployees in the appropriate bargaining unitwith respect to rates of pay, hours of employ-ment, and terms and conditions of employmentof the employees included within the appropri-ate unit.WE WILL make the Union whole, with inter-est, for the loss of dues suffered as a result ofour institution of the classification of "supervi-sor-nursing" in November 1980.THE LUTHERAN HOME OF KENDALL-VILLE, INDIANA, A DIVISION OFLUTHERAN HOMES, INC.DECISIONBERNARD RIES, Administrative Law Judge: Thismatter was heard in Kendallville, Indiana, on September2-3, 1981. The complaint alleges that the Respondent,The Lutheran Home of Kendallville, Indiana, a Divisionof Lutheran Homes, Inc.,' violated Section 8(a)(1), (3),and (5) of the Act by promoting and granting wage in-creases to certain licensed practical nurses and denyingsuch promotions to others, by terminating the checkoffof dues for certain employees, and by issuing writtenwarnings to two nurses.The pleadings establish that it is appropriate for theBoard to assert jurisdiction here, and that the ChargingParty is a "labor organization" as referred to in Section8(aX3). In making the following findings of facts andAs amended at the hearing.conclusions of law, I have considered the entire recordin this proceeding, my recollection of the demeanor ofthe witnesses, and the briefs filed by counsel for GeneralCounsel and counsel for Respondent.1. ESSENTIAL FINDINGS OF FACT AND CONCLUSIONSOF LAWA. The Establishment of the "Supervisor-Nursing"PositionLutheran Homes, Inc., operates two residential andnursing home facilities in Fort Wayne, Indiana, and onesuch facility, the subject of the present case, in Kendall-ville, Indiana. The Kendallville home has been in oper-ation since 1932.In July 1979, the Charging Party, following a repre-sentation election, was certified as the bargaining repre-sentative of "[a]ll full-time and regular part-time serviceand maintenance employees, including all nonprofes-sional charge persons and all licensed practical nurses,"with the customary exclusions. In January 1980, the par-ties executed a 3-year bargaining agreement.In the summer of 1980, Paul Dobler, administrator ofthe Kendallville home, briefly and separately inquired ofthe seven licensed practical nurses (LPNs) in the bar-gaining unit as to their sentiments about being promotedto supervisory positions; he received a generally negativeresponse. On November 5 of that year, the LPNs (withthe exception of one who was absent) were called into ameeting with Dobler and Director of Nursing LindaBurkett; also in attendance were Shirley Polinik, the onlynonsupervisory registered nurse,2and the geriatric tech-nician. Burkett read and explained to the employees anewly promulgated job description for a position de-scribed as "Supervisor-Nursing.": It was pointed out to2 The other two registered nurses on the payroll were Director Bur-kett and Assistant Director of Nursing Loretta Chupp. Around February1981. Burkett left Respondent's employ, and Chupp became the director.3 The entire form reads as follows:LUTHERAN HOMES.INC. JOBKENDALLVILLE,INDIANA SUPERVISOR-NURSINGJOB DESCRIPTIONPURPOSE-Supervise the nursing area assigned for that tour ofduty.QUALIFICATIONS-Graduate of an accredited School of Nurs-ing-either RN, LPN, or graduate Geriatric Technician.PAY RATE-RN, LPN, or GT rate plus .30 per hour.ACCOUNTABLE TO-Assistant Director of Nursing or Directorof NursingDUTIES AND RESPONSIBILITIES--I. Set up and distributemeds to residents.2. Order drugs and keep updated on new meds, discontinued meds,change of dosage, etc.3. As the Supervisor-A. Make patient assignments for the aide staff and assign duties toaide staff. Be responsible for seeing that staff has completed assign-ments and chartings.B. Maintain adequate staffing. May approve schedule changes andgrant time off in accordance with Home policies. May call in em-ployees to fill in for absent employees. May authorize overtime.Continued529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employees that the new position carried a 30-cent-per-hour raise, that acceptance of the position wouldremove them from the bargaining unit, and also that theywere absolutely free to reject the promotion if theywished.Four of the LPNs (Judy Frick, Mary McCormick,Cathy Burleson, and Suzey Godsey) agreed to accept thepromotion, and it became effective on November 16.One LPN, Becky Egly, said she was not interested; an-other, Betty Hunt, said she would like to think over theoffer, but apparently rejected it thereafter. The seventh,Linda Howdyshell, who was not present on November5, was later offered the opportunity by Burkett, but shedeclined. Polinik, the registered nurse, agreed to take theposition. The record is silent as to the response of thegeriatric technician. Thereafter, Respondent ceasedchecking off dues to the Union pursuant to the authori-zations earlier made by Frick, McCormick, Burleson,and Godsey.In addition to the five employees who were promotedeffective November 16, there were subsequently twosimilar personnel actions. Marie Kent was hired as anLPN on November 17, 1980, and, after a talk with As-sistant Nursing Director Chupp, was promoted on De-cember 9; and Becky Egly, who originally refused thepromotion, accepted it on June 7, 1981.The creation and implementation of the "Supervisor-Nursing" position is the central issue in this case. Thecomplaint, as amplified by the General Counsel's brief,asserts that the "promotions" had no real substance andwere in fact designed as an antiunion measure, and thatRespondent violated Section 8(a)(3) by promoting andgranting increases to some of the employees and, on theother side of the coin, by denying such promotions tothe others who "refused to so abandon the Union," andfurther violated Section 8(a)(5) by instituting the newclassification without affording the Union an opportunityto bargain about the matter.4The 8(a)(3) issues presented are, I think, complicatedand subtle. The evidence is not, unfortunately, suscepti-ble to brief summarization.Respondent operates 21 shifts of employees weekly.The first (or "day") shift runs from 6:30 a.m. to 3 p.m.;C Insure compliance with Home policies. May suspend any em-ployee who, in the supervisor's opinion, needs discipline and maymake recommendation for final disciplinary action.D. Review and evaluate performance of employees supervised inaccordance with Home's policies.4. Work with staff in on the job instruction as needed, help with dif-ficult residents, check residents for change of condition, problemsnoted by staff, etc.5. Keep current on physical exams, doctor visits, medicine re-orders,Medicaid recerts., and care plans.6. Does short and long term planning and coordinates resident careneeds with other services and departments.7. Monitors and supervises maintenance of personnel and residentrecords. Follow all other duty instructions listed as standing orspecial orders for the assigned nursing area. Follow any other dir-ectives for which either the Assistant Director or the Director ofNursing feels the Supervisor capable.4 The complaint also alleges that by terminating the deduction of duesfrom the promoted employees, Respondent violated Sec. 8(aX5); althoughthe the complaint claims that this action was taken "in order to discour-age membership in and undermine support of the Union," it does notassert that the termination of deductions also violated Sec. 8(a)(3).the second (or "evening") shift from 2:30 to 11 p.m.; andthe third (or "night") shift from 10:30 p.m. to 7 a.m. InNovember 1980, there were about 57 bargaining unit em-ployees, all tolled, at the facility. The two maintenancemen, the two laundry department employees, and thefive housekeeping employees reported directly to Ad-ministrator Dobler. There were 14 dietary employees su-pervised by their own director. On the two floors of thethree-level building on which patients and residents werelocated, a total of 7 LPNs, a registered nurse, a geriatrictechnician, and about 25 nurses aides (or nursing assis-tants) covered the 21 shifts.5The director and assistantdirector of nursing, who are present at the facility duringthe day, are, as earlier noted, also registered nurses.The deployment of nursing personnel is somewhatcomplicated. The home is, as noted, in operation 7 daysa week and 24 hours a day, and many of the employeeswork only partial weeks, so that the picture is less thancrisp. Nursing patients, who require the most attention,reside on the third floor, and the residential patients areon the second floor; accordingly, the bulk of the nursingpersonnel work on the third floor on any given shift.However, the third shift, which runs through the nighthours, is more skeletally staffed than the other two shifts.According to Burkett's and other testimony, all of itnot wholly consistent, on the first shift, the only nursingpersonnel on the second floor was an LPN, while onthat shift on the third floor, there were normally one ortwo LPNs and about five or six nursing assistants. Onthe second shift, there was a single LPN and no assis-tants on the second floor, and on the third floor, oneLPN (and perhaps the registered nurse) and four to fiveassistants.6On the third shift, there was only one LPNon duty covering the two floors; in addition, there was anursing assistant stationed on the second floor, and anuncertain number of assistants (from one to three) on thethird floor. However, 2 days a week, the third-shift LPNwas off duty, and the highest-ranking employee presentin the home was one of the nursing assistants.While the evidence as to the daily activities of theLPNs and the nursing assistants is less than abundant, itwould appear that their routine functions correspondedto those ordinarily associated with such positions, as de-scribed by the Board in many cases.7LPNs generallyoversee the routine care of patients, their therapy, andtheir medications, and are assisted in doing so by theaides. There can be little doubt that virtually all of theworking effort of the LPNs is ordinarily devoted to theperformance of routine, nondiscretionary, manual patientcare, and that the direction which they give to the assis-tants in so performing is not the kind of responsible guid-ance which characterizes supervisory status. There is noindication in the record that Respondent took the posi-tion, prior to the 1979 election, that LPNs were statutorys Dobler initially identified 23 such nursing assistants as of November 8from a schedule shown to him; in subsequent testimony by Dobler andBurkett, however it appears that there may have been a few more suchpersonnel on the payroll at that time.s See the testimony of Marie Kent.7 See, e.g., Sunset Nursing Homes. Inc., d/b/a North Miami Convales-cent Home, 224 NLRB 1271 (1976); New Fern Restorium Co., 175 NLRB871 (1969).530 THE LUTHERAN HOMEsupervisors by virtue of their division of functions withthe assistants." The Board has refused to consider LPNsto be supervisors despite the fact that they "scheduleroutine tasks on a daily basis for the aides and orderlieswho are assigned to their floors" and "give instructionsto these employees and also discuss proper care of indi-vidual patients." Sol Henkind, an Individual, d/b/aGreenpart Care Center, 231 NLRB 753 (1977).Whether the promoted LPNs actually became statu-tory supervisors is governed, of course, by Section 2(11)of the Act:The term "supervisor" means any individual havingauthority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promise, discharge,assign, reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconnection with the foregoing the exercise of suchauthority is not of a merely routine or clericalnature, but requires the use of independent judg-ment.Although all portions of the new "Supervisor-Nurs-ing" job description, earlier set out, are to some degreerelevant to the inquiry, attention must necessarily focuson paragraph 3 ("As the Supervisor-"), which Burkettcharacterized, at the November 5 meeting, as "really theonly big change" in functions Of particular interesthere, it would seem, is the extent to which Burkett's per-ception was accurate.As to subparagraph 3, A, the record fairly establishesthat, prior to the promotions, the LPNs "[made] patientassignments for the aide staff and assign[ed] duties toaide staff," and, as well, were "responsible for seeing thatstaff has completed assignments and chartings."Subparagraph 3, B, seems potentially more signifi-cant.'10 The provision for maintaining "adequate staffing"seems to be only a summary of what follows; no otherexplanation was given at the hearing. The authority to"approve schedule changes," in a permanent sense,would appear to be something new; there is no evidencethat it has ever been exercised by the promoted employ-ees, from November 1980 until the hearing in early Sep-tember 1981.1' The right to "authorize overtime" maynot have been an innovation; Becky Egly testified, with-out detail, that before her promotion, she had "okayedovertime "12 There is no indication that any of the pro-' Marie Kent, who began emnploment as an LPN on November 19,alter the new system was instituted, but did not become a "supervisor"until December 1Q teltified that "before and after" her promotion, shewould "tell the girls I hich patients they're going to take care of"A recording of this meeting was made, and a transcript is in evi-dence.'0 "Maintain adequate staffing May approve schedule changes andgrant time off in accordance with Home policies. May call in employeesto fill in for absent employees. May authorize overtime."" Cathy Burleson testified, however. that she has approved temporaryschedule changes of particular days since becoming a "supervisor," forvacations and such12 1 thought all of the l.PN witnesses were most credible That is notto say that some conclusionary remarks, which they had not thoughtthrough, should be relied upon.moted nursing supervisors have actually attempted to"authorize overtime."The inherent authority to "call in employees to fill infor absent employees" was, the record shows, in fact ex-ercised by LPNs prior to the promotions; it frequentlybecame necessary for the nurses to call other employeesto fill the vacancy of a missing one. Indeed, even afterthe promotions, according to Linda Howdyshell, whodid not accept a promotion, she has had occasion to callin personnel on the weekends, although she stated thatshe would do so during the week only if a "supervisor"told her to. And Marie Kent, who began work on No-vember 17, but did not accept a promotion until Decem-ber 9, testified that she called in employees before shewas promoted. '3The evidence as to the authority to "grant time off inaccordance with Home policies" is varied. Judy Frick, apromoted employee who testified for Respondent, saidthat she has granted time off to employees since her pro-motion, but she did not elaborate as to the circumstances.Cathy Burleson, who began employment with Respond-ent in January 1980, said that, prior to becoming a super-visor, she had never granted time off to nursing assistantswithout the permission of a supervisor, but has done soon her own authority after her promotion; she also didnot furnish details. Betty Hunt, on the other hand, testi-fied that, as a nonsupervisor, she "granted time off, likeon weekends, if someone came to me and needed to beoff because she was sick or there was sickness at home."It should be recognized that none of the componentsof subparagraph B is specifically referred to in Section2(11) of the Act, but it might be said that the authorityspelled out in that subparagraph could be considered tofall within the powers to "assign," "transfer," or perhaps"responsibly to direct."Subparaqraph 3, C, is perhaps the most material newprovision.4There is no hint in the record of any pre-promotion authority possessed by LPNs to "suspend"other employees, but the job description clearly author-ized the "Supervisor-Nursing" to do so, when, "in thesupervisor's opinion," such action is "needled]." Section2(11) expressly lists the authority to "suspend" as a su-pervisory attribute.The evidence does not disclose that any of the pro-moted employees has attempted to invoke such suspen-sion authority since November 1980. In the more generalarea of discipline, it would appear that things have notchanged much in the postpromotion period. Cathy Bur-leson, testifying for Respondent, said that, prior to herpromotion, she once orally reprimanded a nursing assist-ant (althouqh she had not been told she was authorizedto do so), and exdirector Burkett said she had, before thepromotions, heard an LPN criticize an assistant. Marie'3 The practice was not, however, unmixed. Judy Frick, who beganemployment in March 1980, said that prior to becoming a supervisor, shewould "usually" call Burkett first; and Suzey Godsey. who started inFebruary 1980, testified that she called Burkett in "all" such cases, butdoes not do so now that she is a "supervisor."14 This provision reads as follows: "Insure compliance with Homepolicies. May suspend any employee who, in the supervisor's opinion.needs discipline and may make recommendation for final disciplinaryaction."531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKent felt that she had the authority to reprimand bothbefore and after her promotion.Suzey Godsey, however, testified that, subsequent toher promotion, she "wrote up" two employees, one forhaving a male friend in the building, and the other fortardiness. There is no documentary evidence in therecord about the first incident. As to the second, an em-ployee status report in evidence, dated March 5, 1981,shows a "Warning" for "excessive tardiness" signed, inaccordance with the dictates of the printed format, as"Requested by" Godsey and "Approved by" Dobler.There is also in evidence an earlier note written byGodsey on February 23 stating that she had told the em-ployee that day that "she was not to be tardy for workany more. That it was straight from Mr. Nieno and alsothis was an employee policy." Fred L. Nieno is the ex-ecutive director of the parent organization; Godsey ex-plained that she had talked to him at a staff meetingabout the tardy employee and "asked Mr. Nieno what Icould do." He told her to give the employee a verbalwarning and "if that didn't do any good and she clocksin late again to write her up."This sort of uncertainty by the "supervisors" abouttheir authority manifests itself more than once in therecord. Burleson testified to a problem around late De-cember involving two assistants who consistently failedto report for work on time. Apparently, Burleson's re-monstrances fell on deaf ears, because "it finally camedown that Laurie [Chupp] had to talk to these girls andintroduce me and whoever the other nurse was-I'm notsure-as a supervisor and that they were supposed to beup on the floor at 2:25 and must clock in. .... She toldthem that when we are there, we are in charge and thatthey are responsible to us." On the one hand, Burleson'sconcern appears to proceed from a management-orientedinterest; on the other, the facts that the assistants did notseem to recognize her status a month or so after her pro-motion and that Burleson took no action on her own, butrather sought help from Assistant Director Chupp, tendto weaken the sense of a strong supervisory self-image.Another occasion of apparent lack of supervisory iden-tification was described by Judy Frick. She told of an in-stance, after she became a "supervisor," in which an as-sistant had "refused" to take a blood pressure readingneeded for a patient with severe chest pains. Frick madethe reading herself. got the patient to the hospital, andthe next day asked the aide the reason for her refusal.The aide replied that "it was just the mood she was in."Frick, a part-time employee, testified that she did not"reprimand her in any way" that she could recall.In addition, as will later be seen, in February 1981,Becky Egly, who had not become a supervisor, was in-volved in an incident allegedly implicating insubordina-tion toward new "supervisor" Mary McCormick. WhenEgly questioned the absence of McCormick's name fromthe written reprimand given to her, she was told byChupp that McCormick "had not been trained yet, to dowrite-ups...." And Marie Kent told of an instancewhen "there was reprimand due," but after discussingthe situation with the director of nursing, she "didn'treprimand" the offending employee.Finally, subparagraph 3, D, states, "Review and evalu-ate performance of employees supervised in accordancewith Home's policies." The record indicates that at leastsome of the LPNs had made out annual evaluations-as-signing numerical values to various characteristics onprinted forms-for nursing assistants long before the pro-motions. Linda Howdyshell had done so prior to mid-1979, Betty Hunt did several in early 1980, SuzeyGodsey did them on the night shift, and Director Bur-kett testified that when she herself had worked at the fa-cility as a nurses aide, probably in the early 1970's, theLPNs had evaluated the aides "on a regular basis." Theprepromotion use of LPNs for this task seems to havebeen somewhat spotty, however. Egly, who became fulltime in July 1979, said that she made no evaluationsbefore becoming a "supervisor" on June 7, 1981, but hasdone so since, and Burleson, who started in January1980, gave similar testimony. I have the impression, notdefinitively supported by the record, that, until the pro-motions, evaluations were simply made and filed, andthat current practice is to discuss the evaluations withthe employees appraised.There is here also some indication of supervisory ten-tativeness; Marie Kent, hired on November 17 and soonpromoted, said she had done "one or two" evaluationssince then, but she "usually had a little consultation withthe director of nursing before that was done." The bar-gaining agreement does not expressly provide for meritwage increases, and the record gives only one indicationof a use to which evaluations are put-Dobler testifiedthat evaluations would have an important impact on thequestion of retention of probationary employees. "Evalu-ation," as such, is not a 2(11) supervisory criterion, but itdoes seem relevant to supervisory status.There are other matters which bear, in varying de-grees, upon the question of conferral of true supervisoryauthority. The newly promoted employees were issuedname tags with the words "Nursing Supervisor" onthem. The new "supervisors" received 30 cents per hourmore-after December 15, 1980, they were paid $5.25per hour and the other LPNs $4.95. The November 28issue of the Home newsletter offered "congratulations onthe following nurses' promotion to nursing supervisionpositions," and listed the five names. Dobler testified thaton December 5, he met with the new "supervisors" andgave them an opportunity to review the job descriptionsand ask questions. He also gave some fairly vague testi-mony about a program of supervisory training conductedby Executive Director Nieno "later" on.'15Other evidence contributes to the picture. Becky Eglysaid that when she finally became a supervisor in June1981, the promotion resulted from a meeting at whichshe and Betty Hunt were told by the current directorand assistant director that Respondent "needed anotherday supervisor," and that Egly, Hunt, and Howdyshell,none of them "supervisors" at the time, had to decidehow to accomplish that end. As I understand Egly, how-ever, the possibilities included alternatives not involvingsupervisory status: "[W]e could either-one of us volun-'' Nieno's testimony on this point presumably would have been nmorehelpful.532 THE LUTHERAN HOMEtarily take it, supervisory; one of us voluntarily take the3 to 11 p.m. shift permanently; or we could rotate the 3to II shift between the three of us, but that seniority didnot count, as far as, you know, one of us would have totake it." Egly further recalled that when she had decidedto become a supervisor, the assistant director told herthat "supervisors would be forced to take more responsi-bilities, because [the director and assistant director] werebeing called too much on the weekends for things."At this point, some 6 months after the promotions, it ishard to understand why the "supervisor" already on the3-11 shift on weekends was calling so much, or howEgly's presence could relieve that problem. I also notethat this discussion occurred 4 months after the com-plaint issued. Egly testified that, when she was promot-ed, no one discussed with her the duties and responsibil-ities of a supervisor, nor was she given a copy of the jobdescription.The problem of the director and assistant directorbeing bothered at home is here and there referred to asone which, it was anticipated, would diminish as a resultof the promotions, but it does not seem to have beenmuch ameliorated, at least as far as Judy Frick was con-cerned. She testified that, since becoming a supervisor,she has called the director or assistant at home 8-10times for assistance with problems; she gave no exam-ples.There is other testimony which suggests a certain rec-ognition of the more elevated status of the new "supervi-sors." Nonsupervisory LPN Hunt, for example, testifiedthat while she will authorize ill employees on her shift toleave, she will do so only if there is no "nursing supervi-sor" present; I assume her reference is to the new posi-tion. Linda Howdyshell spoke of ordering drugs onweekends when there is no supervisor there or when the"supervisor has been busy"; the "supervisor" here re-ferred to was Burleson, whom Howdyshell seemed toregard as being of somewhat loftier rank.It has often been said that Section 2(11) "is to be inter-preted in the disjunctive .... and the possession of anyone of the authorities listed in § 2(11) places the employ-ee invested with this authority in the supervisory class."Ohio Power Co. v. N.L.R.B., 176 F.2d 385, 387 (6th Cir.1949); Jas. H. Matthews & Co, v. N.L.R.B., 354 F.2d 432,434 (8th Cir. 1965). It has, moreover, frequently beenheld that the section "does not require the exercise of thepower described for all or any definite part of the em-ployee's time. It is the existence of the power which de-termines the classification." Ohio Power Co. v. N.L.R.B.,supra at 388; N.L.R.B. v. Edward G. Budd Mfg. Co., 169F.2d 571, 575 (6th Cir. 1948). The Board and the courts,however, have evinced reluctance to allow those twoprinciples to form an easy escape hatch for employerswho would benefit from categorizing some of their em-ployees as statutory supervisors. Thus, after referring tothe disjunctive format of the section, the court of appealsin N.L.R.B. v. Security Guard Services, Inc., 384 F.2d143, 147 (5th Cir. 1967), noted, "Nevertheless, the statuteexpressly insists that a supervisor (I) have authority (2)to use independent judgment (3) in performing such su-pervisory functions (4) in the interest of management.These latter requirements are conjunctive." And in Inter-national Union of United Brewery. Flour. Cereal, SoftDrink and Distillery Workers of America,. AFL-CIO [GulfBottlers, Inc.] v. N.L.R.B., 298 F.2d 297, 303 (D.C. Cir.1961), the court of appeals expansively stated:It has seemed to us that if a mere employee atsome stage may become a supervisor, the transitionbecomes an actuality when he is found to possesreal power "in the interest of the employer" to takemeaningful action with respect to the statutorytests. It is not alone that he may hire or fire orlayoff or discipline. He must do so in the interest ofthe employer. He must then, when acting, becomein effect a part of management, not simply a lead-man or a straw boss. The entire work force fromthe president down to the messenger boy in onesense acts in the interest of the employer, as Con-gress well knew. Surely it contemplated some othertest than is afforded by a sheerly literal reading ofsection 2(11).We recently spelled out various criteria to be ap-plied by the Board in an individual, case-by-case ap-proach. We had in mind particularly that there mustbe a determination of status based upon the"nature" of the supervisory position and "how com-pletely the responsibilities of the particular positionidentify the holder of the position with mange-ment," all "because of the infinite possible variationsin responsibilities enumerated in § 2(11)."There has also been extensive judicial consideration ofthe subject of what constitutes the real existence or pos-session of a statutory supervisory attribute. In N.L.R.B.v. Southern Bleachery & Print Works, Inc., 257 F.2d 235,239 (4th Cir. 1958), the court, apparently rejecting thenotion that nominal "possession" is sufficient, stated,"[T]he employer cannot make a supervisor out of a rankand file employee simply by giving him the title andtheoretical power to perform one or more of the enu-merated supervisory functions. The important thing isthe possession and exercise of actual supervisory dutiesand authority and not the formal title." (Emphasis sup-plied.) And the Court of Appeals for the District of Co-lumbia Circuit followed this approach, and that of theFifth Circuit, in Food Store Employees Union, Local 347,Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO [G.C. Murphy Co.] v.N.LR.B., 422 F.2d 685, 690 (1969): "As far as the in-struction sheet is concerned, it is well established that'theoretical or paper power will not suffice' to make anindividual a supervisor. N.L.R.B. v. Security Guard Serv-ice, supra at 149. The test is what power the work actuallyexercises, and the finely-shaped gradations of power inany enterprise proscribe a wooden reading of Section2(11)." (Emphasis supplied.) The Board, in like vein, hasstated, "In spite of the job description, however, theBoard law is clear that the mere use of a title or thegiving of 'paper authority' which is not exercised doesnot make an employee a supervisor." Sunset NursingHomes, Inc., supra, 224 NLRB at 1272. But cf. Mid Alle-gheny Corporation, 233 NLRB 1463, 1465 (1977): "It is DECISIONS OF NATIONAL LABOR RELATIONS BOARDwell settled that possession of supervisory authority isenough even if not execised .. .." 'There is, as may be seen, some lack of consistency andclarity as to the tests to be applied, and I consider thepresent issue a difficult one. The written authority of thepresent "supervisors" to "approve schedule changes" andto "suspend any employee who, in the supervisor's opin-ion, needs discipline" certainly seems to fall within thestatutory definition. In the 9 months between the originalpromotions and the hearing, however, no "supervisor"even attempted to exercise such authority, and the dem-onstrated timidity and uncertainty of some of them abouttheir powers suggest that, at least at this point, they maynot be likely to do so. On the other hand, in those 9months, there may have been no seemly occasion for sus-pension or rescheduling. The authority is inescapablythere, memorialized in writing,' and there is no particu-lar reason to believe that Respondent would not honorany attempt by the "supervisors" to exercise such au-thority; indeed, Respondent's strong concern that theseemployees be deemed statutory supervisors, probably forthe purposes discussed hereafter, leads me to believe thatRespondent would willingly do so.There are cases which imply that supervisory statusshould not be be found here. In Security Guard Service,Inc., supra, the court and the Board (154 NLRB 8(1965)) found to be nonsupervisory certain guard ser-geants who were in charge of from one-three guards,who, like the guard captains, wore white caps and goldbadges, who were usually the highest ranking person ona shift, who maintained logs and kept timecards, andwhose employee manual provided that "Violation of anyone or more of the following rules is sufficient reason forimmediate suspension by the supervisor." The sergeants,however, had never exercised any true supervisory au-thority. The court said (384 F.2d at 149):The supervision must have both conceptual andpractical aspects and must be meaningful in respectto the position occupied by the employee. Imple-mented intentions are integers in the formula. A su-pervisor may have potential powers, but theoreticalor paper power will not suffice. Tables of organiza-tion and job descriptions do not vest powers. Somekinship to management, some empathic relationshipbetween employer and employee, must exist beforethe latter becomes a supervisor for the former.In Sunset Nursing Homes, Inc., supra, involving theissue of the status of LPNs, the Board found the case tobe "rather close" because of a written job description(issued after the election petition was filed). (224 NLRBat 1273.) The description provided that LPNs were tomake "effective" recommendations concerning such mat-ters Ps hirings, discharges, supensions, and the like. TheBoard said, however, that the proper course for it was to"analyze what supervisory functions, if any, the LPNsactually perform," id. at 1272, and concluded that the16 In Mid Allegheny, supra, the employee, found to be a supervisor, hadsucceeded to an established supervisory position shortly before the hear-ing, but had not yet exercised any supervisory authority." A copy is contained in a policy book maintained in the HomeLPNs were not supervisors, despite evidence that LPNshad issued warning slips to nursing assistants, evaluatedthem, authorized employees to leave early in certain cir-cumstances, and exercised other indicia of some authori-ty.In the present case, Respondent has committed in writ-ing to certain authority that the new "supervisors" arepermitted to exercise, and components of that authorityclearly fall within the 2(11) statutory definition. Al-though the grasp of at least some of the fledgling "super-visors" upon that authority is less than vigorous, andmight even be described as "weak or jejune, "N.L.R.B.v. Security Guard Services, Inc., supra, 384 F.2d at 147,others seem to have been imbued with an embryonic"empathic relationship" with management by virtue ofthe promotion, id. at 149. While a contrary conclusionwould seem quite reasonable, I am inclined to believe,dubitante, that there has been a true (even anxious, as dis-cussed below) conferral of supervisory authority here.Compare Tesoro Petroleum Corporation, 192 NLRB 354(1971), where the Board found to be supervisory fournewly created shift supervisor positions with a broadwritten description of powers, despite the absence of ashowing of exercise of those powers.I nonetheless conclude that Respondent violated Sec-tion 8(a)(3) by instituting the new positions, even if theywere in fact supervisory. I"It seems clear that the decision to create additional su-pervisory posts was directly related to the advent of theUnion. Executive Director Nieno testified that the ideathat a revision of the supervisory system was needed atKendallville first occurred to him in 1977, when he wasteaching a course in supervision at a local college. Hedid not pursue the notion, however, until 1979, when heagain started thinking about it as he offered anothercourse in supervision at one of the sister homes in FortWayne. This time, he was moved to action. It will be re-called that the Union was certified at Kendallville inJuly 1979.Nieno testified that he discussed the matter withDobler, Dobler's nursing director, and the Fort Waynenursing director. There was in existence a job descriptionfor the Fort Wayne home for a position called "Supervi-sor-Nursing"; the one in evidence is dated February 15,1977. It generally describes the technical functions of anLPN, but the only supervisory-type attributes mentionedare "Make patient assignments for the aide staff." "Workwith aides as far as on the job instruction w.hen needed,"and "Be responsible for seeing that her aide staff havecompleted their assignments and charting." On Decem-ber 10, 1979, Nieno prepared a draft job description for a"Supervisor-Nursing" position pertaining to both the"Fort Wayne and Kendallville" homes. This draft ex-panded the former "Make patient assignments for theaide staff" to read:1' It has been held that conversion of employees to independent con-tractor status may violate Sec. 8(a)(3), even though the conversion mayhave actually effected a change in status. United Dair, Farmers Coopera-rive Association, 242 NLRB 1026 (1979), enfd. on this point 633 F.2d 1054,1057, fn. 8 (3d Cir 1980)534 THE LUTHERAN HOMEMake patient assignments for the aide staff, and callin employees to fill in for any one who did notcome in as assigned. May suspend any employeewho, in the supervisor's opinion, need [sic] disci-pline, may call in temporary replacement, and maymake recommendation for final disciplinary action.Otherwise, the earlier job description remained the same.After preparing this document, Nieno asked Dobler toconduct an attitude survey among his licensed personnel,which Dobler did in the summer of 1980. On October22, Nieno prepared the present job description, as earlierset out, but made it applicable only to the Kendallvillehome, and he told Dobler to begin the implementationprocess earlier described.Asked whether the unionization of Kendallville hadany influence on his decision to create a new supervisoryposition there, Neino's answer was less than a certaindenial: "At that stage and time, I do not believe that theUnion situation had any impact on preparing those de-scriptions. I'm going from memory and I'm trying tothink back, but I don't recall that it did." Given his posi-tive explanations of why the action was taken, as set outbelow, it would seem that Nieno should have been ableto proffer a more absolute denial of Union causation. Inany event, those explanations are themselves seeminglyexplicable only in terms of the appearance of the Union,as hereafter discussed.Thus, Nieno testified that he did not act to institute atKendallville a "supervisory" system like the one at FortWayne until 1980 due to his own "foot dragging" and"secondly, if you have something that is working and thewheels aren't squeaking too loud, you tend to run it." Hewent on, "[T]his thing floated quite nicely until thingsbegan to get tangled up. That's when you get all kinds ofregulations and all kinds of things superimposed on whatwas a simple operation; and finally, you had to begin toface it and say, 'Hey. It's got to be changed around."' Atanother point, Nieno stated, "By [1980], we had deter-mined that it was just about critical that we should begetting something going in order to give us a chain ofcommand that started from the rank and file and didcarry through to top management."Despite the fact that Nieno was a personally impres-sive witness, I cannot conclude that the new classifica-tion was inspired by anything other than the troublesomeappearance of the Union at Kendallville. The Home hadbeen in operation there since 1932. Nieno had been itsexecutive director since 1965. Even though he put a "Su-pervisor-Nursing" classification into effect at FortWayne in 1977, and was purportedly thinking along thesame lines at that time with relation to Kendallville, hein fact did nothing about the latter situation until 1979,after the arrival of the Union. This 1977 occasion wouldseem to have been an ideal time to do something aboutthe situation at Kendallville, since, according to Nieno,"It was about in '77 when the inspectors would come inand say 'You must have a job description for every-body."' He offered no explanation of how the "inspec-tors" overlooked the situation at Kendallville, of how"things began to get tangled up," of what was the natureof the "all kinds of regulations and all kinds of things su-perimposed on what was a simple operation," or of whyit became "just about critical" in 1980 to change the su-pervisory structure.The record shows that the new job description has notyet been put into effect at Fort Wayne, because, saidNieno, the director of nursing there did not like theformat or the "precise wording" of it, and "frankly, wejust haven't gotten to go back and check whether acommon wording can be worked out." Why it seemed"just about critical" in 1980 to endow Kendallville LPNswith authority to suspend, change schedules, etc., wasnever explained in terms of past experience; nor was anyexplanation offered as to why this new program worldnot work and was not also critically needed at FortWayne, other than that the two operations were differentin size.There is also testimony by Burkett, essentially cor-roborated by Dobler, that the two had often discussed alist of union members on dues checkoff routinely fur-nished to him by the Union, and that Dobler once spokein terms of the probable acceptance of the new positionby one of them as resulting in "one less Union member."I did not believe Dobler's attempt to portray this refer-ence as an innocuous reference to a ministerial proce-dure, and I think it did exhibit a relish on his part fordiminishing the strength of the Union. Similarly, on an-other occasion, Dobler noted to Burkett that the dis-charge of two nurses aides result in "two less Unionmembers."That the motivation was not purely a business one is, Ithink, further indicated by the rather haphazard way inwhich the promotions were effected.For one thing, the uncontradicted testimony of BeckyEgly was that after the November 5 meeting, AssistantNursing Director Chupp told her that she had not evenbeen informed ahead of time that Dobler and Burkett in-tended to introduce the new classification.Moreover, the promotions were offered to all seven ofthe LPNs,'9and, presumably, if only one or two had ac-cepted, they would have become "supervisors" eventhough the other five or six remained "rank and file."This would be a patently absurd situation (indeed, it wasfairly awkward when only four of seven were promot-ed).20The obvious method of putting into effect asystem thought to be "just about critical" would havebeen to require that all seven LPNs be promoted.21According to the transcript of the November 5 meet-ing, Dobler told the employees that the need was suchthat, if they were not interested, "we would have to goto the outside and bring in someone that are [sic] inter-ested in doing something like this." But the record showsthat Marie Kent was soon thereafter hired as an LPN, onNovember 17, and only later did the assistant directorspeak to her about accepting a promotion.22The record9a And the registered nurse.20 Equally unsettling is the fact that, if the registered nurse had notaccepted the promotion, she would then presumably be a subordinate ofthose LPNs who had.2t Nieno testified at one point that "It was once determined that theideal might be nine." He did not clarify this determination.2a On brief, Respondent argues that this implies a lack of interest ineroding the bargaining unit. That is not an unreasonable argument. ToContinued535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther shows that on 2 days a week, when the thirdshift LPN was off duty, the highest authority in thehome was a nursing assistant, but no evident effort wasmade to patch up that defect in the supervisory struc-ture. Moreover, according to Linda Howdyshell, it wasnot until June 1981 that a new "supervisor" (Burleson)was assigned to the first shift on weekends-before then,the command staff continued to consist of Howdyshelland Hunt, both nonsupervisory employees, presumablyin charge of the five nursing assistants who normallywork on the second shift.All of the foregoing makes almost irresistible the infer-ence that the creation of supervisory positions at Ken-dallville was directly responsive to the presence of theUnion. The institution of the program may have beensimply an effort to sap the Union's strength by diminish-ing the size of the bargaining unit. Direct evidence sup-porting this conclusion was given by Linda Howdyshell,who said that Burkett agreed with Howdyshell on twooccasions when the latter surmised that the new programwas created "just to get us out of the Union so that wewouldn't have the Union there."2' It also seems prob-able that a principal purpose was, more positively, toremove tile LPNs from union representation and makethem more amenable to Respondent's authority in theevent of a future strike and for similar purposes.In N.L.R.B. v. Erie Resistor Corp., 373 U.S. 221, 229(1963), the Court acknowledged the Board's proper roleof "weighing the interests of employees in concerted ac-tivities against the interest of the employer in operatinghis business in a particular manner and of balancing inthe light of the Act and its policy the intended conse-quences upon employee rights against the business endsto be served by the employer's conduct." The Courtconcluded, despite its recognition that "it may have beennecessary [for the employer] to offer super-seniority toattract replacements and induce union members to leavethe strike" in order to keep production going, that theoffer could not, in view of its particular impact uponprotected concerted activity, be considered an acceptable"overriding business purpose justifying the invasion ofunion rights." Id. at 231. I have here rejected Respond-ent's assertion that normal business considerationsprompted the new classification. I infer that at least onereal motivation was to align the LPNs with managementfor purposes of combating potential concerted action. Ialso believe that the evidence supports the inference ofthe companion motive of reducing the ranks of unitstrength and union membership, but I would find a viola-tion based solely on the first purpose inferred, by anal-ogy to the analysis in Erie Resistor.24my mind, however, the dominant inference is the impeachment ofDobler's profession of the importance of, and need for, the new classifica-tion.23 Howdyshell conceded, however, that Burkett also said that "as faras she was concerned, it was to help relieve her and Laurie Chupp ofsome of their duties."24 There are references, as earlier noted, to employees being told thatthe conferral of the new authority would save the top echelon personnelfrom being bothered at home with problems. That could conceivably bean effect of the change, although it did not seem to work out that way inFrick's case. But Nieno did not appear to have any such purpose in mind,as indicated by his references to such matters as "all kinds of regulationsand all kinds of things superimposed on what was a simple operation."Making supervisors out of employees has a foreseeablyerosive effect upon the power and union adhesion of theremaining bargaining unit employees, who may wellhave counted upon the inclusion of the now-supervisorsin their ranks when they committed themselves to unionrepresentation; the alliance of LPNs with the other em-ployees in an industrial dispute at the home could wellprove decisive.In addition, the new program deprives the elevated su-pervisors of an uncabined choice of remaining in the bar-gaining unit. I recognize, of course, that the LPNs wereafforded the option of staying with the rank and file, butI do not believe that that factor is dispositive. The op-portunity to earn 30 cents more per hour, as well as theunhappy prospect of suddenly having to accept a stationbelow former equals, make the offer inherently coercive.Dobler recognized this quite clearly when, as he conced-ed, he told Burkett that Godsey would probably acceptthe proffered promotion because she "needed money.""Voluntary" or not, the new system obviously was ladenwith powerfully seductive benefits, and a temptingchoice was presented. In Erie, the Court noted that onevice in the superseniority offer was that it was "in effectoffering individual benefits to the strikers to induce themto abandon the strike." 373 U.S. at 230.Given these encroachments upon concerted activityprotected by Section 7 of the Act, it would be no de-fense to say that Respondent created this new classifica-tion because of the anticipated usefulness of the new "su-pervisors" in future industrial disputes. That is not, in myview, an "overriding business purpose justifying the in-vasion of union rights"; indeed, it serves a considerablyless legitimate operational need than an award of super-seniority designed to keep a plant iri production during astrike.Accordingly, I conclude, despite my razor-thin con-clusion that Respondent conferred actual supervisory au-thority upon the new classification, that the establish-ment and implementation of that classification violatedSection 8(a)(3) of the Act.25Respondent also independently violated Section 8(a)(5)of the Act by creating the "Supervisory-Nursing" posi-tions; accordingly, a remedy would be required on thatbasis alone.The parties stipulated that Respondent did not informthe Union of the promotions before they occurred. TheBoard holds it violative of Section 8(a)(5) for an employ-er to "unilaterally promote employees to supervisorystatus if such actions would decrease the work per-formed by unit employees." Central Cartage, Inc., 236NLRB 1232, 1258 (1978). Accord: Kendall College, 228NLRB 1083, 1088 (1977); Tesoro Petroleum Corporation,a5 I recognize that this conclusion is founded upon a theory which de-parts from that urged by the General Counsel (although it may be said tobe consonant with the allegations of the complaint). In my view, howev-er, this is a "material issue which has been fairly tried" and which there-fore "may be decided by the Board." N.L.R.B. v. Thompson TransportCo., Inc., 421 F.2d 154, 155 (10th Cir. 1970). At the hearing, Respondentpresented Executive Director Nieno for the sole purpose of explainingand legitimizing the genesis of the new classification, and I informedcounsel at the close of the hearing that I considered this approach to be aviable issue.536 THE LUTHERAN HOMEsupra, 192 NLRB at 359. The creation of the new classi-fications plainly promised to, as it in fact did, removefrom the unit a substantial amount of employee work,both immediately and as future LPNs were put intothese new categories. Consequently, Respondent's failureto consult with the Union regarding the institution ofthis program was inconsistent with its obligations underSection 8(a)(5).Respondent's brief contends that the complaint "doesnot allege that the establishment of the positions or thefact that they were offered to bargaining unit employeeswere violations of Section 8(a)(5) or any other Section ofthe Act." The amended complaint does, however, assertthat by unilaterally "promot[ing] and grant[ing] a wageincrease" to six named LPNs in November and Decem-ber 1980 and June 1981, Respondent violated Section8(a)(5). These allegations seem to comfortably encompassthe establishment of the program.I should note that if it were to be held that Respond-ent did not, in fact, successfully convert these employeesto supervisors, I would even more readily conclude thata violation of Section 8(a)(5) occurred, since Respondentwould then have modified, without notice or bargaining,the terms and conditions of employment of employeeswho remained in the bargaining unit. Anticipating thatpossible result, Respondent argues on brief that a provi-sion in the bargaining agreement ("This Agreement pro-vides minimum standards only and shall not prevent theEmployer from granting additional payment or benefitsso long as such granting is not otherwise violative of thisAgreement or state or federal laws") privileges the uni-lateral grant of additional wages to some LPNs. Thiscontention does not, of course, resolve the nonwagestatus aspects of the change. Moreover, I doubt that theBoard would find that the provision constitutes a "clearand unmistakable waiver" by the Union of its right to beconsulted about modifications in the wages and otherconditions of employment of represented employees. Re-spondent's brief points out that in N.L.R.B. v. HonoluluStar-Bulletin, Inc., and Advertise Publishing Co.. Ltd..d/b/a Hawaii Newspaper Operators, 372 F.2d 691 (1967),the Court of Appeals for the Ninth Circuit held that sim-ilar language ("Nothing in this agreement shall limit theright of the employer at its discretion to pay amounts inexcess of the salary set forth above") constituted awaiver. The Board, however, had effectively held to thecontrary, 153 NLRB 763, and I am, of course, obliged toapply the Board's view of the law.Finally, the complaint asserts that Respondent violatedSection 8(a)(5) by terminating deduction of union duesfor McCormick, Frick, Burleson, Godsey, Kent, andEgly at various times in 1980.26As Respondent points out, the contract only providesthat the Respondent "agrees to deduct Union dues andinitiation fees from the wages of employees in the bar-gaining unit who voluntarily provide the Employer witha written authorization." (Emphasis supplied.) I havereached a (debatable) conclusion that the promotedLPNs attained supervisory status. It can be nonethelessa6 The evidence shows, however, that Kent never authorized dues de-ductionsargued that they remained "employees" in the eyes ofthe law because of the improprieties attending their con-version; that, however, is a metaphysical swamp whichhardly seems worth entering.A more practical disposition is to dismiss the separateallegation relating to dues checkoff and to order Re-spondent, pursuant to the more inclusive 8(a)(5) and (3)findings, to reimburse the Union for loss of dues. Resto-ration of the status quo ante is the normal remedy forsuch violations, and it is patently appropriate here tocompensate the Union for the dues losses flowing fromthe violations found.B. The Sparkman and Egly WarningsThe complaint alleges that Respondent violated Sec-tion 8(a)(1) by issuing a "discriminatory and unwarrantedwritten warning" to Nursing Assistant Lillian Sparkmanon August 15, 1980, and another such warning to LPNBecky Egly on February 9, 1981.Sparkman, an employee since 1978, had been appoint-ed union steward on January 4, 1980. On August 9, shewas assigned to the duty of escorting patients to thedining room and, after they had eaten, returning them totheir rooms. At the breakfast meal on August 9, she hadtaken and returned some 40 patients to and from thedining room by about 8:30 a.m. A single remaining diner,a Ms. Sheets, had not completed her meal, and, althoughSparkman's breaktime had arrived, she waited for Sheetsto finish.While waiting, Sparkman briefly conversed with apassing dietary employee, who said she was going homebecause she had already worked 40 hours that week.Some other dietary employees were sitting in the diningroom at the time, taking their scheduled break. Thinkingabout what the departed dietary employee had said,Sparkman "walked back" to where the others were sit-ting and, upon being told that the department was short-handed that day, she informed them that it would havebeen possible for the employee who had left to have re-mained at overtime pay. When the employees said that"they won't let us" work more than 40 hours weekly,Sparkman told them that if they wanted to join theUnion, "We are waiving the $20.00 initiation fee, andyou don't have to pay if any of you's interested in it."The "three or four minute" conversation ended, andSparkman thereafter took Ms. Sheets to her room.Dobler testified that the dietary director notified himof the conversation. On August 15, he issued to Spark-man an "Employee Status Report," dated August 13,reading as follows:Warning #1. Employee (Union Steward) conferredwith dietary employees at 8:30 A.M. on Aug. 9thregarding cut in dietary hours and suggesting theymay contact the Union on this. She also advised thisgroup that the $20.00 initiation fee would be waivedif they were to join the Union now. This contactwas made during her working hours. Dietary wason break at that time.An employer may, by publication of a rule, proscribesolicitation on his premises during certain times, and the537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrule will be considered a presumptively valdid bar tosuch prohibited conduct. Peyton Packing Company, 49NLRB 828, 843-844. The Board had held, however, thatwhere no valid rule has been promulgated, the employermust establish that an employee's solicitation of unionmembership, even though it occurred while the solicitoror the one solicited was on duty, actually interfered withthe production: "The correct view, however, is that anyprohibition of solicitation, by rule or discipline, interfereswith employee rights, and that such interference must-in the absence of a valid rule-be supported by an af-firmative showing of impairment of production." DaylinInc., Discount Division d/b/a Miller's Discount Dept.Stores, 198 NLRB 281 (1972) (Chairman Miller andMember Kennedy dissenting).There is, in this proceeding, no probative evidence ofany presumptively valid rule promulgated by Respond-ent that prohibits solicitation. That is not to say that theofficial file itself contains no such evidence. By one ofthose quirks of advocacy which often retrospectively en-liven Board proceedings, there came a point late in thecase at which counsel for the General Counsel, for apurpose unrelated to the present issue, attempted to in-troduce into evidence a set of rules and regulations gov-erning the performance of Respondent's employees.Counsel for Respondent objected to receipt of the exhib-it, stating that he saw "absolutely no relevance for it."After counsel for the General Counsel failed to convinceme of its relevance for the purpose asserted, the exhibitwas rejected.It was, nonetheless, included in the record as a reject-ed exhibit, at the request of counsel for the GeneralCounsel. The exhibit in fact contains three rules pertain-ing to solicitation, including: "(2) No employee may so-licit on the Home property for any purpose if any partyto the solicitation is on working time for the Home."Having now detected a relevant use for the exhibit, Ihave considered the possibility of reversing my ruling onits admissibility. There is an obstacle, however. WhileDobler testified, under questioning by the General Coun-sel, that the rules were published on January 22, 1980, henever reached a point at which he said that they were ineffect in August, when Sparkman engaged in the conver-sation in issue. There is, therefore, no basis for conclud-ing that the rule was in effect on that date. I might note,moreover, that the rule's use of the phrase "workingtime," once found acceptable in Essex International, Inc.,211 NLRB 749 (1974) (Members Fanning and Jenkinsdissenting), has now been held impermissibly ambiguous,T.R. W. Bearings Division, a Division of TR. W., Inc., 257NLRB 442 (1981).The facts must therefore be considered against theDaylin standard of whether Respondent has made "an af-firmative showing of impairment of production" flowingfrom Sparkman's solicitation of union membership. Nosuch finding is warranted here. Sparkman's job wassimply to attend Ms. Sheets while she had her meal.There is no evidence that, while Sparkman spoke to thedietary employees, who were on a break, she took hereyes from the patient.27Indeed, the normal performanceof this escort duty appears to contemplate that the staffmember will be away from some of the diners from timeto time. While Sparkman testified under cross-examina-tion that she "can't leave them in the dining room ...[because] [t]hey get choked and we've had a few to falldead right in the dining room," her description of thefunction-that she escorts the diners back to their roomspiecemeal "as two or three finish"-indicates that someof them will necessarily be left alone for short periods.For what it is worth, it may also be noted that thewarning notice seems a surprisingly strong reaction tothe circumstances. Sparkman credibly testified that she"always" converses with the dietary employees whenshe performs this duty, and, while there is no specificevidence that supervisors have been aware of this prac-tice, it seems rather likely that they would have been. Asdescribed by Sparkman, the portion of the conversationdevoted to the invitation to join the Union appears min-iscule compared to the principal subject, i.e., the discus-sion about the possibility of working overtime; given thesetting-Sparkman speaking to some off-duty employeeswhile she engaged in the passive function of attending asingle diner-the warning seems most disproportionate tothe occasion.Without regard to these indications of a particularstate of mind, however, I conclude that Daylin, supra, re-quires a holding that Respondent violated Section 8(a)(1)by issuing a warning notice to Lillian Sparkman onAugust 15.Becky Egly testified that on February 5, 1981, a postedschedule on the second floor showed that she was towork on the third floor the following day. When shecame in the next morning, she went to the third floor,but when Mary McCormick arrived, she told Egly thatshe was in fact assigned to work on the second floor,due to a schedule change. Egly accordingly went to thesecond floor, but there found Linda Howdyshell, whobelieved that she was the only nurse who was to be as-signed to the second floor. Egly thereupon returned tothe third floor; when McCormick saw her and askedwhy she was back, Egly stated that she "was going tocome back up where I was originally assigned untilLaurie Chupp or Linda Burkett arrived, to advise medifferently." McCormick informed Egly that the sched-ule had been changed, and Egly looked at the scheduleposted on the third floor, which reflected the change.Nonetheless, Egly began working on the third floor.When Burkett arrived, Egly had an apparently emo-tional discussion with her about being "the only LPNthat was being treated like a yo-yo." After some expres-sion of views by Egly as to the deployment of personnelwhich would have been the most sensible, and Egly's as-sertion that she was "very upset" and could not workproperly, Burkett allowed her to leave for the day.When Egly returned to work the following Monday,February 9, she was called to the nursing office, whereChupp handed her an "Employment Status Report,"dated February 6, which read:z7 It is clear from the testimony of Sparkman and Dobler that the di-etary employees were in the "dining room" during this incident.538 THE LUTHERAN HOMEBecky Egly was insubordinate to Mary McCormick[illegible word] She refused instructions given toher on 2/6/81.Requested by L. Chupp, R.N. Approved by P.Dobler.Egly asked why Chupp had signed the form, sinceonly Burkett and McCormick had played a part in theincident; Chupp replied that Burkett was out of town,and McCormick "had not been trained yet to do write-ups."There is some reason to believe that the issuance ofthe reprimand to Egly was inspired by an illicit motive,but not enough, I think, to make out a violation. Therecord does show a close identification of Egly with theUnion. She accompanied Sparkman to the warning inter-view given the latter in August 1980; she refused toaccept a promotion when it was first offered in Nove-moer 1980; and the record discloses an incident, sometime prior to Christmas 1980, when, to Dobler's knowl-edge, Sparkman made an off-duty visit to see Egly "con-cerning some matter of the Union" (to use the words ofBurkett, who discussed with Dobler the possibility ofdisciplining Sparkman for doing so). There is also, Ithink, general proof of disapprobation of the Union byDobler-hardly of the "fire 'em all" variety, but rather adecided preference against unionization (common. Iagree, to most employers).Moreover, the incident seems relatively insignificant,and there is ground for suspicion in the fact that Chupp,not Burkett or McCormick, initiated the warning. None-theless, these shreds of evidence and inference are not, inmy view, sufficient. Whether or not McCormick was, inlaw, a supervisor, she was at least a leadperson, andlikely so regarded by Egly at the time. Egly ignoredMcCormick's instruction to station herself on the secondfloor even after she saw the schedule change. This be-havior, as aggravated by Egly's subsequent chastisementof Burkett, might understandably have been viewed as"insubordination" warranting some reproof; there is noevidence that other LPNs have engaged in similar be-havior and escaped unscathed.Despite some misgiving, then, I shall recommend dis-missal of this allegation.CONCLUSIONS OF LAW1. Respondent The Lutheran Home of Kendallville,Indiana, A Division of Lutheran Homes, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2) and (6) of the Act.2. United Food and Commercial Workers Union,Local 10R, is a labor organization within the meaning ofSection 2(5) of the Act.3. By issuing a written warning notice to LillianSparkman on August 15, 1980, Respondent violated Sec-tion 8(a)(l) of the Act.4. By establishing and putting into effect a new super-visory classification on and after November 16, 1980, Re-spondent violated Section 8(a)(3) and (1) of the Act.5. The following employees of the Respondent consti-tute a unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time service and main-tenance employees, including all nonprofessionalcharge persons and all licensed practical nurses, atthe Respondent's Kendallville, Indiana, location, ex-cluding office clerical employees, professional em-ployees, guards, and supervisors as defined in theAct.6. By failing, on or before November 16. 1980, to bar-gain collectively with the above-named labor organiza-tion as the exclusive bargaining representative of the em-ployees of Respondent in the appropriate unit, by unilat-erally instituting a new supervisory classification, Re-spondent violated Section 8(a)(5) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.8. Respondent has committed no other unfair laborpractices alleged in the complaint except as set outabove.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices. I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the institution of the new supervi-sory classification was violative of the Act, I shall rec-ommend that Respondent be required to abandon theclassification, to rescind the promotions already granted,and to cease granting such promotions in the future. Inconnection therewith, of course, Respondent need nolonger pay the promoted employees the premiumamounts which it has been paying.The appropriate remedy for the 8(a)(5) violation foundwould ordinarily stop here, together with an injunctionthat Respondent bargain in good faith with the Union ifRespondent desires to reinstitute the supervisory pro-gram. But because I have concluded that the establish-ment of the system also violated Section 8(a)(3), I shallrecommend that Respondent simply be required to re-scind the new job description at this time, without refer-ence to future possibilities. This is not to say that thestatus quo is immutable. There may arise circumstanceswhich would provide genuine justification for an inter-mediate supervisory classification, and Respondentwould be free, in such circumstances, to adopt such aprogram once more, after, of course, engaging in appro-priate good-faith bargaining.While the General Counsel has asked for the remedygiven above ("to reinstate these promoted employees toLicensed Practical Nurses within the bargaining unit"),he further seeks "to make those Licensed PracticalNurses who were not promoted whole, by paying themthe wage increases which they did not receive on andafter November 16, 1980." The requested remedy is notappropriate. None of the employees would ordinarilyhave received wage increases were it not for the improp-erly motivated promotions; the LPNs who did notaccept promotion suffered no reasonably anticipated le-gitimate monetary loss by failing to do so.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI shall further recommend that Respondent be orderedto reimburse the Union, with interest as provided in Flor-ida Steel Corporation, 231 NLRB 651 (1977), for loss ofdues resulting from the new system. In addition, Re-spondent should be required to rescind the warningnotice given to Sparkman and to expunge all evidencethereof from its personnel files.Finally, I shall also recommend posting of the tradi-tional notices.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER28The Respondent, The Lutheran Home of Kendallville,Indiana, a Division of Lutheran Homes, Inc., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Promoting employees to supervisory status for thepurpose of discouraging membership in United Food andCommercial Workers Union, Local 10R, or any otherlabor organization.(b) Disciplining employees for engaging in activitiesprotected by Section 7 of the Act.(c) Refusing to bargain collectively concerning rates ofpay, hours of employment, and other terms and condi-tions of employment with the Union as the exclusive bar-gaining representative of the employees in the appropri-ate bargaining unit set out below:All full-time and regular part-time serviEe and main-tenance employees, including all nonprofessionalcharge persons and all licensed practical nurses, atRespondent's Kendallville, Indiana, location, ex-cluding office clerical employees, professional em-ployees, guards, and supervisors as defined in theAct.a' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Rescind the position of "Supervisor-Nursing" es-tablished in November 1980, and accord recognition tothe Union as the collective-bargaining representative ofthe former occupants of that position.(b) Bargain collectively with the Union as the exclu-sive representative of all employees in the aforesaid ap-propriate unit with respect to rates of pay, hours of em-ployment, and other terms and conditions of employ-ment.(c) Reimburse the Union for loss of dues suffered, asset out in the section of this Decision entitled "TheRemedy."(d) Rescind the written warning notice given to LillianSparkman on August 15, 1980, and remove from Re-spondent's files and records all evidence thereof.(e) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords necessary to analyze the amount of dues to bepaid under the terms of this recommended Order.(f) Post at its facility in Kendallville, Indiana, copies ofthe attached notice marked "Appendix."29Copies of saidnotice, on forms provided by the Regional Director forRegion 25, after being duly signed by Respondent's rep-resentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(g) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER ORI):REDI that the allegations in thecomplaint be dismissed except insofar as specific findingsof violations based on those allegations have been madeabove.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."540